Dissenting Opinion by
Woobside, J.:
I cannot agree with the statutory interpretation of the majority in this case, nor with the reasoning that, leads them to a conclusion which I consider unjust, unreasonable, and unwarranted.
' The Act of May 24, 1951, P. L.'402,. 28 PS §306. requiring blood grouping tests, and quoted at length in the first paragraph of the majority opinion, applies to “any proceeding to establish paternity.”
The proceeding in the case before us is brought under section 733 of The Penal Code of June 24,1939, P.L. *590872, as amended, 18 PS §1733, the relevant part of which provides: “If any . . . , father, . . . neglects to maintain his . . . children . . . the court of quarter sessions . . . after hearing in a summary proceeding, may order the person against whom complaint has been made or petition filed, being of sufficient ability, to pay such sum as said court shall think reasonable and proper for the comfortable support and maintenance of the said . . . children . . .” (emphasis supplied)
Under this section of The Penal Code no order for the support of a child can be entered against the defendant unless it is first determined in the proceeding that he is the father of the child. In every case brought under this section for the support of a child, paternity must be admitted by the defendant, or proved by competent evidence. Paternity is the basic issue of the case. In proceedings under this section, paternity is not only one of the issues to be established, but the issue upon which rest the others, to wit, whether the father neglected to maintain his children, and the sum reasonable and proper for his children’s support and maintenance.
The fact that paternity is generally admitted by the defendants in these procéediñgs, or is difficult, by reason of the rules of evidence, for the defendants to challenge, does not make it any less the basic issue to be established in these proceedings. Neither does the fact that establishing paternity is not the sole issue in these proceedings render them any the less proceedings to establish paternity.. In fornication and bastardy proceedings, establishing paternity is not the sole issue. On the bastardy charge alone the amount of the order is also involved there, as here.
The legislature never intended the Act of 1951 to be applied only to bastardy cases. If it did so intend, it *591would have started the section with “In bastardy cases” instead of “In any proceeding to establish paternity.” (Emphasis supplied.)
The use of the word “any” by the legislature should not be ignored. “Any” is used in assertions with emphasis on unlimited scope, according to Webster’s New International Dictionary (Second Edition) unabridged, and is there defined as “indicating a person, thing, etc., as one selected without restriction or limitation of choice with the implication that everyone is open to selection without exception.”
Much of the majority opinion is devoted to a discussion of presumption of legitimacy, the birth certificate, and non-access. These all relate to establishing paternity in the proceeding. How then can it be said that this is not a proceeding to establish paternity?
It seems clear that this is a proceeding to establish paternity, but assuming that there is some doubt, any such doubt should, I think, be resolved in favor of having the Act of 1951 apply to this proceeding.
Except for the most compelling reasons, which we shall hereafter discuss, the rules of evidence should facilitate the determination of truth, not hinder it; they should promote justice, not foster injustice.
The courts, continually looking back to precedents for their wisdom, far too frequently fail to accept the guiding lights of the present. We should make a greater effort to keep pace with scientific developments which aid in the determination of the truth.
The proceeding here is to determine whether the defendant is the father of the petitioner’s son Richard, born February 11, 1947, and if so, what order should be made. The parties were married in 1938, separated in 1942 and divorced in 1950.
*592In the divorce action the wife filed a petition for alimony pendente lite naming as a child of the parties, Barbara, born in 1939, but not naming Richard. An order of support for Barbara was obtained in 1946, and increased in 1950, but no request was made of defendant for the support of Richard until the action was brought in 1954.
If Richard is the child of the defendant he should be compelled to support his child; if Richard is not the child of the defendant, no order should be made against him. There are scientific means which may conclusively decide the question. Why should we not use them? Why should the petitioner or the Commonwealth fear to know the truth? Why should the courts suppress the truth?
At the hearing in this case the petitioner admitted the separation in 1942, approximately five years before Richard was born.
Neither in the petition nor in her testimony does she say that the defendant is the father of Richard. In the petition she refers to “their daughter” Barbara, and to Richard as “born of the marriage between relatrix and defendant.” Her counsel contends that this merely followed the usual form in Philadelphia, and it may be that no great significance should be given it. PIowever, in her testimony she set forth only that she was married to the defendant, that the child was born in 1947, and that she was not divorced until 1950. At no time did she testify that the defendant was in fact the father of the child. Neither did she testify that the defendant had intercourse with her or access to her after the separation, except on cross examination when she said that after she and her husband separated in 1942 he lived apart from her “but he used to come over to the house ... We didn’t live with each other, but *593lie came to the house any time he wanted to.” The defendant said he stopped at the wife’s home weekly to pick up his daughter, Barbara.
Although she could not have testified to non-access, she could testify to access, and to intercourse with her husband. See Cairgle v. American Radiator and Standard Sanitary Corp., 366 Pa. 249, 257, 258 and cases there cited.
The petitioner, having failed to testify that defendant is the father of Richard, depended upon the presumption of legitimacy arising from the marriage and the birth certificate, to establish paternity.
In Cairgle v. American Radiator and Standard Sanitary Corp., 366 Pa. 249, 257, 77 A. 2d 439 (1951), where the mother and her husband were separated prior to the conception of the children whose legitimacy was in issue, the court held that even though the mother of the children testified that she had intercourse with her husband during the time when the children were conceived, and even though she occasionally saw her husband at his home, there was other evidence which overcame the presumption of legitimacy, and the compensation authorities were justified in finding that the children were illegitimate.
If there is any possible justification in not requiring a blood test in this case, it must be based upon sociological reasons. As we pointed out in our dissent in Com. v. Watts, 179 Pa. Superior Ct. 398, 408, 116 A. 2d 844 (1955), not all rules of evidence are designed to determine the truth, but some are designed to establish a desired relationship between parties, or to strengthen family ties. Assuming, without admitting, that there are sociological reasons for establishing a conclusive presumption of legitimacy when a child is born or conceived while its mother and her husband are living to*594getker as husband and wife, I can see no sociological or other reason to apply a conclusive presumption of legitimacy where the mother and her husband were, as here, “living apart” when the child was conceived and born.
This position is supported by the holding of the Supreme Court in Cairgle v. American Radiator and Standard Sanitary Corp., supra.
I think there is every reason to apply the provisions of the Act of 1951 to this proceeding, and that the legislature intended to do so.
Therefore, I dissent.
Ervin and Carr, JJ., join in this dissent.